Citation Nr: 1745557	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-06 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's currently demonstrated migraine headache condition had its onset in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his currently demonstrated headache condition is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his chronic headaches are related to or otherwise aggravated by active duty service.  His September 1962 induction Report of Medical History showed a history of headaches.  However, his induction Report of Medical Examination shows everything as normal and no finding of headaches or a headache disability.  Thus, the Veteran must be presumed sound upon entry to service.  His service treatment records show that he sought treatment for headaches several times during service, including in December 1962, January 1963, and February 1963.  The Veteran reported having frequent or severe headaches on the report of medical history prepared in July 1964, upon service separation.  

In December 2012, the Veteran underwent a VA examination in connection with his claim, and at the time he was diagnosed with headaches.  The VA examiner opined that it was at least as likely as not that the Veteran's headaches were present on entrance to service and were the same headache symptoms that he was currently experiencing. 

The Board finds credible the Veteran's complaints of headaches since service, including as found through both his service treatment records and his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  

Establishing service connection generally requires competent evidence of a current disability; in-service incurrence, and a causal relationship between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  As the Veteran's service entrance examination report is silent for a headache condition, he entered into service as presumed sound.  There is also no clear and unmistakable evidence to show that the headaches the Veteran suffered during service were due to the natural progression of the disease.  

Thus, the Veteran's medical treatment records confirm that he suffers from headaches; the Veteran's service treatment records confirm his in-service headaches.  Moreover, suffering from chronic headaches is within the competence of a lay person.  Here, the Veteran claims a connection and continuity between his in-service headaches and his current headaches, and the evidence for and against the claim is in relative balance.  Accordingly, as the evidence is at least in equipoise, the benefit of the doubt is implicated and the Veteran is entitled to service connection for a migraine headache condition.

ORDER

Service connection for migraine headaches is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


